Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned does hereby consent and agree to the joint filing on behalf of each of them of a Statement on Schedule 13G and all amendments thereto with respect to the Common Shares, no par value, of Valcent Products Inc. beneficially owned by each of them, and to the inclusion of this Joint Filing Agreement as an exhibit thereto. Dated: March 9, 2010 PLATINUM LONG TERM GROWTH VII, LLC By: /s/ OLIVER JIMENEZ Oliver Jimenez Chief Compliance Officer PLATINUM PARTNERS VALUE ARBITRAGE FUND LP By: /s/ OLIVER JIMENEZ Name: Oliver Jimenez Title: Chief Compliance Officer
